DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2018, 05/03/2018 and 10/30/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhofer (US Publication No. 2005/0067995).

For Claim 1, Weinhofer discloses: A method comprising: based upon a desired path of a reference point from a start position of the reference point to an end position of the reference point ([0061] and Figures 3 and 4, disclosing a path profile to be traveled by pick and place system. Having start point A and end point B), where the reference point is on an end effector on a robot arm([0004] disclosing application of motor control systems in pick and place mechanism of robotic arm and [0061] disclosing operation of pick and place system), 
determine a first included angle that corresponds to the start position and a second included angle that corresponds to the end position ([0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143] and figure 16, disclosing a path from position Pc to Pn and path is represented in cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore angle for start position and an angle for end position is determined), where the robot arm is connected to a robot drive having motors for moving the robot arm ([0004] Figure 1B, disclosing motion controller for motor);

calculating a trajectory in radial coordinates of the reference point on the end effector at least partially based upon the included angles ([0061] disclosing trajectory plan to execute and [0060] disclosing coordinate transformation. Hence trajectory can be calculated in radial coordinates);
calculating corresponding angular coordinates of the reference point on the end effector, based on the calculated radial coordinates, so that the reference point on the end effector follows the desired path between the start position and the end position ([0060] disclosing coordinate transformation. Hence disclosing capability to calculate angular and radial coordinates); 

using a modified formulation of inverse kinematics ([0079 and 0111] disclosing use of inverse kinematics to convert from one coordinate system to another), converting the radial and angular coordinates of the reference point on the end effector supplemented with the included angles of the trajectory and corresponding angular velocity and acceleration of the end effector into desired joint positions, velocities, and accelerations to form motion setpoints for the robot arm([0069] disclosing path planning for desired velocity and acceleration. As the algorithm is performing path planning circular moves, angular velocity information is also inherent); and
 
controlling the motors of the robot drive to move the robot arm based upon the motion setpoints([0004] Figure 1B, disclosing motion controller for motor).  

For Claim 8, Weinhofer teaches: A method as in claim 1 further comprising calculating a one-dimensional trajectory profile in a normalized path variable for the end effector, and applying the one- dimensional trajectory profile to the desired path expressed in terms of the included angles from the start position of the reference point to the end position of the reference point on the end effector([0143] and Fig 16, disclosing a move along the circle, radius is kept constant from P0 through Pn hence the only increment in position is by changing the angle).

For Claim 9, Weinhofer discloses: A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising the method as claimed in claim 1([0039 0040] disclosing a PLC control system that generates a multi-dimensional motion profile).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhofer (US Publication No. 2005/0067995) in view of Buschmann (US Patent No. 10065311).
For Claim 2, Weinhofer does not teach: A method as in claim 1 further comprising determining that the desired path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing the move of the robot arm.

Buschmann teaches: A method as in claim 1 further comprising determining that the desired path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing the move of the robot arm([Figure 4 and Column 8 line 3] disclosing a method to avoid a singularity. A singularity can only be avoided if the robot arm move is not executed that will lead to point of singularity).

Weinhofer and Buschmann are analogous art because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 1 further comprising determining that the desired path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing the move of the robot arm as taught by Buschmann to safely operate the robot ([Column 7 line 50]).

For Claim 4, Weinhofer does not teach: A method as in claim 1 further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates. 

Bushman teaches: comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates ([Figure 2B and Column 6 line 1] disclosing that the robot controller will not move the effector in Y dimension as it is at (or near) singularity in Y dimension. Robot’s inability to exceed the boundary threshold is a motion constraint).

Weinhofer and Buschmann are analogous arts because they are in the same field od endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 1 further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates as taught by Bushman in order to safely operate the robot ([Column 7 lines 34-55]) .

For Claim 5, Weinhofer modified through Bushman teaches: A method as in claim 4 where the at least one motion constraint comprises a maximum linear velocity and a maximum acceleration of the end effector ([0133] disclosing the path profile is dependent on velocity profile and acceleration).

For Claim 6, Weinhofer does not teach: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint.


Buschmann teaches: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint ([Column 7 line 45] disclosing scaling down the velocity of robot to stay within constraints).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint as taught by Buschmann in order to avoid or operate through a singularity ([column 7 line 34]).


Claim 3, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhofer (US Publication No. 2005/0067995) in view of Buschmann (US Patent No. 10065311) and Da Silva (US Publication No. 20170315517).

 For Claim 3, Weinhofer teaches: using the Cartesian trajectory generation scheme to move the robot arm([0060] disclosing conversion between Cartesian and other coordinate systems)
And not using the Cartesian trajectory generation scheme to move the robot arm ([0060] disclosing conversion between Cartesian and other coordinate systems)

Weinhofer does not teach: determining if the desired path between the start position and the end position passes within a predetermined threshold distance from a kinematic singularity of the robot arm and: 
when the move does not pass within the predetermined threshold distance from the kinematic singularity, and
when the move does pass within the predetermined threshold distance from the kinematic singularity.

Buschmann teaches: determining if the desired path between the start position and the end position passes a distance from a kinematic singularity of the robot arm ([Fig 2C Column 6 and line 21], disclosing ability to monitor and calculate distance from the boundary (singularity)) and: 
when the move does not pass within the predetermined threshold distance from the kinematic singularity, and
when the move does pass from the kinematic singularity ([Figure 2C and Column 6 line 39], disclosing a boundary 270 and joint velocity limits that are monitored).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinhofer to include determining if the desired path between the start position and the end position passes within a predetermined threshold distance from a kinematic singularity of the robot arm and: 
when the move does not pass within distance from the kinematic singularity, using a Cartesian trajectory generation scheme to move the robot arm, and
 when the move does pass within a distance from the kinematic singularity, not using the Cartesian trajectory generation scheme to move the robot arm to operate a robot to avoid singularities(Buschmann[Figure 4 and Column 8 line 3]).

Da Silva teaches: when the move does not pass within the predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance), and
when the move does pass within the predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance).

Weinhofer, Bushman and Da Silva are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinhofer and Buschmann to have A method as in claim 1 further comprising determining if the desired path between the start position and the end position passes within a predetermined threshold distance from a kinematic singularity of the robot arm and: 
when the move does not pass within the predetermined threshold distance from the kinematic singularity, using a Cartesian trajectory generation scheme to move the robot arm, and
when the move does pass within the predetermined threshold distance from the kinematic singularity, not using the Cartesian trajectory generation scheme to move the robot arm as taught by Da Silva to define safe operational boundaries.

For Claim 10, Weinhofer teaches: A method comprising: determining by a controller a path of a reference point on an end effector of a robot arm between a start position and an end position of the reference point([0061] and Figures 3 and 4, disclosing a path profile to be traveled by pick and place system. Having start point A and end point B), where the robot arm is connected to a robot drive having motors for moving the robot arm ([0004] Figure 1B, disclosing motion controller for motor), and where the controller comprises at least one processor and at least one non-transitory memory having computer code ([0039 0040] disclosing a PLC control system that generates a multi-dimensional motion profile. [0049-0050] disclose a programming interface and candidate programming languages for the control system. A PLC system has to be programmed with a computer code and contain a memory to store the code and a processor to execute the operation);

using a Cartesian trajectory generation scheme to move the robot arm ([0060] disclosing conversion between Cartesian and other coordinate systems)
determine a first included angle that corresponds to the start position a second included angle that corresponds to the end position, calculate the start position and the end position in terms of joint coordinates, calculate a trajectory from the start position to the end position in radial coordinates at least partially based upon the included angles ([0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143] and figure 16, disclosing a path from position Pc to Pn and path is represented in cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore angle for start position and an angle for end position is determined),
calculate a corresponding angular coordinate of the 58reference point so that the reference point follows the path in Cartesian space between the start position and the end position ([0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143], disclosing transforming castesian coordinate system to cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore corresponding angular coordinates of reference point are calculated. Reference point is a point on the path); and 
the controller controlling movement of the motors of the robot arm based upon the selected control mode ([0004] Figure 1B, disclosing motion controller for motor).

Weinhofer does not teach: the controller selecting a movement control mode from a plurality of different movement control modes, where the different movement control modes comprise: 
Determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing a move of the robot arm with the path, 
determining that the path between the start position and the end position passes outside a predetermined threshold distance from the kinematic singularity of the robot arm, and using a Cartesian trajectory generation scheme to move the robot arm, and 
determining that the path between the start position and the end position passes within the predetermined threshold distance from the kinematic singularity of the robot arm,

Buschmann teaches: the controller selecting a movement control mode from a plurality of different movement control modes, where the different movement control modes comprise: 
Determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing a move of the robot arm with the path ([Figure 4 and Column 8 line 3] disclosing a method to avoid a singularity. A singularity can only be avoided if the robot arm is not executed that will lead to point of singularity), 
determining that the path between the start position and the end position passes outside a distance from the kinematic singularity of the robot arm, and
determining that the path between the start position and the end position passes distance from the kinematic singularity of the robot arm ([Figure 2C and Column 6 line 39], disclosing a boundary 270 and joint velocity limits that are monitored).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Weinhofer to include A method comprising: determining by a controller a path of a reference point on an end effector of a robot arm between a start position and an end position of the reference point, where the robot arm is connected to a robot drive having motors for moving the robot arm, and where the controller comprises at least one processor and at least one non-transitory memory having computer code;
the controller selecting a movement control mode from a plurality of different movement control modes, where the different movement control modes comprise: 
determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing a move of the robot arm with the path, 
determining that the path between the start position and the end position passes outside a distance from the kinematic singularity of the robot arm, and using a Cartesian trajectory generation scheme to move the robot arm, and 
determining that the path between the start position and the end position passes within the threshold distance from the kinematic singularity of the robot arm, determine an included angle that corresponds to the start position and that corresponds to the end position, calculate the start position and the end position in terms of joint coordinates, calculate a trajectory from the start position to the end position in radial coordinates at least partially based upon the included angles, calculate a corresponding angular coordinate of the 58reference point so that the reference point follows the path in Cartesian space between the start position and the end position ; and 
the controller controlling movement of the motors of the robot arm based upon the selected control mode to safely operate the robot near singularities (Buschmann column 7 line 50)

Da Silva teaches: determining that the path between the start position and the end position passes outside a predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance),and 
determining that the path between the start position and the end position passes within the predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance),

Weinhofer, Buschmann and Da Silva are analogous arts because they are in the same field of endeavor , it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Weinhofer to include A method comprising: determining by a controller a path of a reference point on an end effector of a robot arm between a start position and an end position of the reference point, where the robot arm is connected to a robot drive having motors for moving the robot arm, and where the controller comprises at least one processor and at least one non-transitory memory having computer code;
 the controller selecting a movement control mode from a plurality of different movement control modes, where the different movement control modes comprise: 

determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing a move of the robot arm with the path, 
determining that the path between the start position and the end position passes outside a predetermined threshold distance from the kinematic singularity of the robot arm, and using a Cartesian trajectory generation scheme to move the robot arm, and 
determining that the path between the start position and the end position passes within the predetermined threshold distance from the kinematic singularity of the robot arm, determine an included angle that corresponds to the start position and that corresponds to the end position, calculate the start position and the end position in terms of joint coordinates, calculate a trajectory from the start position to the end position in radial coordinates at least partially based upon the included angles, calculate a corresponding angular coordinate of the reference point so that the reference point follows the path in Cartesian space between the start position and the end position ; and 
the controller controlling movement of the motors of the robot arm based upon the selected control mode as taught by Buschmann and Da Silva to predefine safe operating boundaries.

For Claim 11, Weinhofer modified through Bushman and Da Silva teaches: A method as in claim 10 

Weinhofer further teaches: further comprising: using a modified formulation of inverse kinematics([0079 and 0111] disclosing use of inverse kinematics to convert from one coordinate system to another), converting the radial and angular coordinates of the reference point, supplemented with the included angles and corresponding angular velocity and acceleration of the reference point, into the joint coordinates, the angular velocities, and the accelerations to form motion setpoints for the robot arm([0069] disclosing path planning for desired velocity and acceleration. As the algorithm is performing path planning circular moves, angular velocity information is also inherent); and 

controlling the motors of the robot drive to move the robot arm based upon the motion setpoints([0004] Figure 1B, disclosing motion controller for motor). 

For Claim 12, Weinhofer modified through Bushman and Da Silva teaches: A method as in claim 10 

Weinhofer does not teach: further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates. 

Bushman teaches: evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates ([Figure 2B and Column 6 line 1] disclosing that the robot controller will not move the effector in Y dimension as it is at (or near) singularity in Y dimension. Robot’s inability to exceed the boundary threshold is a motion constraint).

 Weinhofer and Buschmann are analogous arts because they are in the same field od endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 1 further comprising evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates as taught by Bushman in order to safely operate the robot ([Column 7 lines 34-55]) .

For Claim 13, Weinhofer modified through and Da Silva teaches: A method as in claim 12 

Weinhofer further teaches: where the at least one motion constraint comprises a maximum linear velocity and a maximum acceleration of the end effector ([0133] disclosing the path profile is dependent on velocity profile and acceleration).


For Claim 14, Weinhofer modified through Bushman and Da Silva teaches: A method as in claim 12 
Weinhofer does not teach: where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint.


Buschmann teaches: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint ([Column 7 line 45] disclosing scaling down the velocity of robot to stay within constraints).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint as taught by Buschmann in order to avoid or operate through a singularity ([column 7 line 34]).

For Claim 15, Weinhofer modified through Bushman and Da Silva teaches: A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising the method as claimed in claim 10([0039 0040] disclosing a PLC control system that generates a multi-dimensional motion profile).



For claim 16, Weinhofer teaches: An apparatus comprising: at least one processor ([0040], disclosing control system to have plurality of controllers and that are Programmable logic controller (PLC)  therefore having a processor); and 

at least one non-transitory memory including computer program code ([0007], disclosing a programming interface an [0040] disclosing PLC controller. Therefore the PLC program is saved as a computer program in memory), the at least one memory and the computer program code configured to, with the at least one processor ([0050], disclosing programming interface languages such as C, C++ etc. used to control the control system. Therefore the control system has a processor to run a program coded in these languages), cause the apparatus to: 

determine by the at least one processor and the computer program code a path of a reference point on an end effector of a robot arm between a start position of the reference point and an end position of the reference point with trajectory ([0061] and Figures 3 and 4, disclosing a path profile to be traveled by pick and place system. Having start point A and end point B), where the robot arm is connected to a robot drive having motors for moving the robot arm ([0004] Figure 1B, disclosing motion controller for motor); 

determine a first included angle that corresponds to the start position and a second included angle that corresponds to the end position, and calculate the start position and the end position in terms of joint coordinates, calculate the trajectory of the reference point in radial coordinates at least partially based upon the included angles ([0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143] and figure 16, disclosing a path from position Pc to Pn and path is represented in cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore angle for start position and an angle for end position is determined),

calculate a corresponding angular coordinates of the reference point on the end effector so that the reference point follows the path in Cartesian space between the start position and the end position of the move ([0060-0061] disclosing a coordinate transformation interface. Discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. [0143], disclosing transforming castesian coordinate system to cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial coordinate and an angular coordinate. Therefore corresponding angular coordinates of reference point are calculated. Reference point is a point on the path);
Weinhofer does not disclose: select by the at least one processor and the computer program code a movement control mode from a plurality of different movement control modes, where the plurality of different movement control modes comprises: 
determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm and not executing a move of the robot arm with the path, 
determining that the path between the start position and the end position passes outside a predetermined threshold distance from the kinematic singularity of the robot arm, and using a Cartesian trajectory generation scheme to move the robot arm, and 
determining that the path between the start position and the end position passes within the predetermined threshold distance from the kinematic singularity of the robot arm,

Buschmann teaches: the controller selecting a movement control mode from a plurality of different movement control modes, where the different movement control modes comprise: 
Determining that the path between the start position and the end position intersects a kinematic singularity of the robot arm, and not executing a move of the robot arm with the path ([Figure 4 and Column 8 line 3] disclosing a method to avoid a singularity. A singularity can only be avoided if the robot arm is not executed that will lead to point of singularity), 
determining that the path between the start position and the end position passes outside a distance from the kinematic singularity of the robot arm, and
determining that the path between the start position and the end position passes distance from the kinematic singularity of the robot arm ([Figure 2C and Column 6 line 39], disclosing a boundary 270 and joint velocity limits that are monitored).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Weinhofer as taught by Bushman to safely operate the robot near singularities.
Da Silva teaches: determining that the path between the start position and the end position passes outside a predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance), and 
determining that the path between the start position and the end position passes within the predetermined threshold distance ([0059] and Fig 8, disclosing a trajectory boundary, this can be translated into a singularity boundary distance),

It would have been obvious to further modify art of Weinhofer as taught by Da Silva to predefine safe operating boundaries.

For Claim 17, Weinhofer modified through Bushman and Da Silva teaches: Aa apparatus as in claim 16 where the at least one processor and the computer program code are configured 
Weinhofer does not disclose:  evaluate the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates. 

Bushman teaches: evaluating the trajectory in a selected grid of points to determine if the trajectory violates at least one motion constraint expressed in Cartesian coordinates ([Figure 2B and Column 6 line 1] disclosing that the robot controller will not move the effector in Y dimension as it is at (or near) singularity in Y dimension. Robot’s inability to exceed the boundary threshold is a motion constraint).

 It  would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include teaching of Bushman in to safely operate the robot ([Column 7 lines 34-55]) .

For Claim 18, Weinhofer modified through Bushman and Da Silva teaches: An apparatus as in claim 17 where the at least one motion constraint comprises a maximum linear velocity and a maximum acceleration of the end effector ([0133] disclosing the path profile is dependent on velocity profile and acceleration).

For Claim 19, Weinhofer modified through Bushman and Da Silva teaches: An apparatus as in claim 17

Weinhofer does not teach: when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint.


Buschmann teaches: A method as in claim 4 where, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint ([Column 7 line 45] disclosing scaling down the velocity of robot to stay within constraints).

Weinhofer and Buschmann are analogous arts because they are in the same field of endeavor i.e. Robot Control Systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Control System of Weinhofer to include, when the at least one motion constraint is determined to be violated, the method further comprises calculating a time scale factor for moving at least one of the motors and slowing down the move of the robot arm to meet the at least one motion constraint as taught by Buschmann in order to avoid or operate through a singularity ([column 7 line 34]).

Response to Arguments

With respect to Claims 1, 10 and 16, applicant suggested reconsideration because “There is no disclosure or suggestion of determining included angles for a robot arm, and then calculating a trajectory in radial coordinates of the reference point on the end effector at least partially based upon the included angles as recited in claim 1. Nowhere in Weinhofer et al. is there a disclosure or suggestion of applicant's claimed method. Thus, Weinhofer et al. does not anticipate applicant's claim 1”.
Examiner respectfully disagrees:
Paragraph [0060] discloses a coordinate transformation block that provides interface of relating the axes between source coordinate system and target coordinate system. The possible source and target coordinate systems may include Cartesian, cylindrical and spherical coordinates. Paragraph [0061] cited in the rejection discloses a motion profile from point A to point B.
Paragraph [0143] and figure 16, disclosing a path from position Pc to Pn and path is represented in cylindrical coordinate system. As the path includes start position and end position, the positions are defined in cylindrical coordinate system that has a radial distance and an angular coordinate. Therefore angle for start position and an angle for end position is determined. And the path is represented in cylindrical coordinate system, it is represented by radial and angular coordinates. Hence 
Therefore rejection of claims 1, 10 and 16 is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669